Lumpkin, P. J.
1. That a levying officer against whom a rule was sued out by a plaintiff in’fi. fa. answered that the fund in his hands was claimed by another execution creditor did'not, of itself and without more, make that creditor a party to the proceeding.
2. When, therefore, the movant of such a rule appealed from a judgment rendered thereon in a county court, and in the superior court obtained'a judgment with which he was satisfied, a motion for a new trial filed by the other claimant of .the fund, he never having been made a party to .the case, wat properly dismissed, for the obvious reason that it was filed by one who had no right to do so.

Judgment affirmed.


AU the Justices concurring, except Fish, J., absent.